Per Curiam:
It was not error to refuse the' issue asked for in this case. *437The petition did not set out any question of fact as to which’, the issue was demanded. The averment that “ no money was. due to the said plaintiffs on said mortgage ” was too vague,, especially in a case which has been so thoroughly litigated as-this. Nor was there error in the rejection of the evidence referred to in the second assignment. The scire facias had been tried in the court below and had passed into judgment. It is true the terre-tenants (appellants) were not made parties to the scire facias, and might have made any defence in the court below that they could have made had they been warned by the scire facias. Such defence could not, however, be taken before the auditor. He was bound by the judgment, and if the appellants desired relief, the application should have been made to the court. We do not say they were entitled to it there, we only say they are not entitled to it here.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.